Exhibit 10.TT(1)

AMENDMENTS TO THE

REYNOLDS METALS COMPANY BENEFIT RESTORATION PLAN

FOR NEW RETIREMENT PROGRAM

 

1. A new Article IX, Claims and Appeals is added:

ARTICLE IX

CLAIMS AND APPEALS

9.01 If a claim by a Participant or Surviving Spouse is denied in whole or in
part, the Participant or Surviving Spouse, or their representative will receive
written notice from the plan administrator. This notice will include the reasons
for denial, the specific Plan provision involved, an explanation of how claims
are reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Surviving Spouse, or their representative, may file a written
appeal for review of a denied claim to the Benefits Management Committee. The
process and the time frames for the determination claims and appeals are as
follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Participant or Surviving Spouse, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

9.02 In the case where the plan administrator requires an extension of the
period to provide a determination on an initial claim or an appeal, the plan
will notify the Participant or Surviving Spouse, or their representative, prior
to the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is



--------------------------------------------------------------------------------

expected to be made. If additional information is required from the Participant
or Surviving Spouse, the determination period will be suspended until the
earlier of i) the date the information is received by the plan administrator or
ii) 45 days from the date the information was requested.

9.03 Participants or Surviving Spouses, or their representative, who having
received an adverse appeal determination and thereby exhausted the remedies
provided under the Excess Plan, proceed to file suit in state or federal court,
must file such suit within 180 days from the date of the adverse appeal
determination notice.

 

2. In all other respects, the Plan is ratified and confirmed.